 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDHealth Enterprises of America,Inc., d/b/aMiamiHealth Care CenterandCynthia FloraandRobin Lynn GrossandViolet FergusonandLindaWelbaum.Cases 8-CA-18242, 8-CA-18341, 8-CA-18450, and 8-CA-1845120 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 15 August 1986 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed exceptions, asupporting brief, and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Health En-terprisesof America, Inc., d/b/a Miami HealthCare Center, Troy, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw ,fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsWe note two errors of the judge, which do not affect the results Theincident that resulted in Gross' discharge occurred during her shift on 16April Secondly, the judge inadvertently referred to Greg Croft as GregCross.StevenWilson,Esq.,for the General Counsel.Thomas A. Reidy, Esq.andDouglas Tilson, Esq.,of Co-lumbus, Ohio, for the Respondent.James R. Livingston,Esq,ofTroy,Ohio, for the Charg-ing Party.tion 8(a)(1) of the National Labor Relations Act (theAct). On 18 June, Robin Lynn Gross filed a charge al-leging that her termination by Respondent violated Sec-tion 8(a)(1) and (3) of the Act. On 26 July, Violet Fergu-son and Linda Welbaum each filed an unfair labor prac-tice charge alleging that Respondent violated Section8(a)(1) and (3) of the Act by terminating their employ-ment. The Regional Director issued a consolidated com-plaint and notice of hearing on 18 September with re-spect to these charges. Respondent filed an answer deny-ing that it has violated the Act.A hearing was held on 28-30 January 1986 before meatTroy, Ohio. At the hearing, settlement of all inde-pendent 8(a)(1) allegations were reached and these alle-gations are no longer at issue in this proceeding. Subse-quent to the hearing,- briefs were received from Respond-ent and the General Counsel. On the entire record in thisproceeding and from my observation of the witnessesand their demeanor, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, with an office andplace of business in Troy, Ohio, has been engaged in theoperation of running a nursing home known as theMiami Health Care Center (MHCC). Respondent admitsthe jurisdictional allegations of the complaint and I findthat it is an employer engaged in commerce within themeaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction in this proceeding.II.THE LABORORGANIZATION INVOLVEDIt is conceded by all parties, and I find, that Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local No. 957(Union) is now and, at all times material to this proceed-ing, has been a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAs noted above in the portion of this decision entitled,"Statement of the Case," all independent 8(a)(1) allega-tions contained in the consolidated complaint have beenresolved by settlement reached at the hearing and ap-proved by me. There remains for decision in this consoli-dated proceeding whether the termination by Respond-ent of Robin Gross, Violet Ferguson, and Linda Wel-baum constitutes unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.On 6 May 19851 Cynthia Flora filed a charge allegingthatHealth Enterprises of America, Inc., d/b/a MiamiHealth Care Center (HEA or Respondent) violated Sec-iAll dates are in 1985 unless otherwise statedA. BackgroundSince October 1983, Respondent Health Enterprises ofAmerica, Inc. has operated the Miami Health CareCenter in Troy, Ohio, dedicated to the care of the elder-ly and infirm. Respondent operates its facility pursuantto a lease with the county commissioners for the countyof Miami, Ohio. Previous to Respondent's operation ofthe facility, itwas operated by Dettmer Hospital.282 NLRB No. 33 MIAMI HEALTH CARE CENTER215Dettmer is also owned and operated by the, county ofMimi and is located adjacent to the nursing home.in late February or early March 1985, TeamstersLocal 957 began a union organizing campaign at MHCC.On 28 May a representation petition was filed by Team-stersLocal 957 and a Board election was held on 9August. Teamsters Local 957 failed to receive a majorityof the ballots cast and the results of the election werecertified shortly thereafter.There had been a prior organizing campaign by an-other union approximately 1 year earlier that did notresult in a petition for representation being filed. CynthiaFlora, the Charging Party and nurses aide with Respond-ent, testified that during the earlier campaign, while onduty, she was asked by Respondent's administrator,Robert Creason, to come to his office, whereupon heasked her the names of people-involved with the Union.Flora testified that Creason said he had a list with ap-proximatelysix nameson it and he needed about fourmore to add to his list. She stated he indicated he wouldthen have 10 names and would be able to terminate all ofthem. In response to Creason's statements, Flora said sheknew nothing about the campaign. Creason denies theconversation took place.Kathy Stepp was employed by MHCC from thesecond week in December 1984 to mid-July, when sheresigned.During the time she worked at Respondent'sfacility, shewas a registered nurse and a supervisor.Stepp testified that in June she and Mary Stemler, Re-spondent's director of nurses and an admitted supervisor,went to a local Troy restaurant for drinks. Stemler con-fided in Stepp that when she started to work at MHCCshe had been given a black book containing a list of em-ployees compiled by Creason. It was explained toStemler that these were people to watch out for andonesRespondent wanted to get rid of. Some of thenamesin the book included ; Cynthia Flora and RobinGross. Because of the corroborating testimony of Steppabout this list, I find that Respondent was keeping a listof suspected union activists in the first organizing cam-paign.22 Stepp offered much of the evidence in the record with respect to Re-spondent's union animus and hostility toward the alleged discrirmnatees.Therefore, the credibility of this witness is important and Respondent at-tempted to question the credibility of Stepp. At the hearing, I carefullyobserved the demeanor of the witness as well as the other witnesses whotestified and believe Stepp to be a credible person. As can be seen fromthe decision, much of Stepp's testimony involved recollections of conver-sations she had with Supervisor Mary Stemler, Respondent's director ofnursesStemler was not called to rebut any of the testimony given byStepp and no reason was given for the decision not to call her as a wit-ness.Respondent raised the issue that Stepp did not tell the entire truthon her application form when she applied for a job with Respondent be-cause she failed to note that she had worked for a hospital immediatelyprior to her application and had been fired from that position. The evi-dence also reflects, however, that Stepp informed Stemler of the situationand Respondent'smanagement knew of it and continued to keep her inits employ. Stepp was not terminated from HEA, but resigned for herown -reasons.I can detect no animositytowardRespondent in her de-meanor and can find no reason whalsoever to discredit her testimony.She also credibly indicated that she thought unions had no place in anursing care facility and specifically disliked the Teamsters. Much of thetestimony given in this case was initially forced from Stepp,who consid-ered herself a close, professional friend of Stemler, in a civil lawsuitdepositions taken in June.,"In addition to her role as the Charging Party in thisproceeding, Cynthia Flora is also a plaintiff in a civillawsuit against Respondent with five otherpersons, in-cluding the other Charging Parties in this proceeding.The lawsuitallegesthatsomeof the employees found alisteningdevice about 9 March in the breakroom at theHealth Center. Upon learning of the alleged existence ofthe listening device, Flora contacted Attorney JamesLivingston, who is also attorney for the Union. Living-ston instructed her to retrieve the listening device and ifshe could not do so, -to take a picture of it. Flora andanother employee, about 12 March at Respondent's facil-ity,obtained keys from Kathy Stepp and went down-stairsto the furnace room. They unlocked the door andnoticed wires inside the door, evidently running up andthrough the ceiling. Flora pushed the ceiling tile up andstarted taking pictures of the wiring. They followed thewiring asbest they could, which seemed to go into thebreakroom. Flora then proceeded upstairs to the break-room and climbed onto a table to reach the speaker inthe ceiling where thelisteningdevice had been allegedlydiscovered. At this point, she discovered what had beendescribedas a listeningdevicewas missingalthoughthere were wire connections where the device supposed-ly had been. The lawsuit for invasion of privacy wasfiled shortly thereafter and is pending in the courts atthis time.In 1985, Kathy Stepp became aware of theexistenceof theunion organizingcampaign when she received aunion organizingcard in the mail. A week or two later,she had a conversation with Director of Nurses Stemler,who stated that she did not wanta union atall, that shehated unions, and specifically hated the Teamsters Unionas her father had been driven out of business by it.Thereafter,on a regularbasis, during Stepp's conversa-tionswith Stemler,matters relatingto the Union and thecampaign would arise. During one of these conversa-tions,Stemler asked Stepp if she knew who was in-volved in theunion campaignand upon being. given anaffirmative answer by Stepp, indicated she would like toknow thenames ofthe involved employees. During alater conversation, Stemler told Stepp that if thenursinghome learned of the campaign they would try to shutdown the union activities immediately and, as they had anumber of other nursing homes, they would just shut thedoors rather than go through the difficulty of, dealingwith the Union.Stemler alsotold Stepp that after the news of the civillawsuit had been published in the newspaper that "Thisisallwe need. The home office has gotten wind of thisand they're going to . . . be-down her[e] tomorrow orthe nextday . . .to see whatis going on at the nursinghome." During this conversation, Stemler referred to theplaintiffs in the lawsuit as the "Dirty half dozen."Stemler and Stepp,-also,discussedtheir scheduled payraisesin context of the Union with the hope that theywould gettheir raises on time.Stemler told Stepp theremight bea wage freezebecausewhen a union comes inand negotiatesthe wage raises are all frozen. Stepp alsotestified that Stemler told her she had discussions withCreason, in which he indicated Respondent would con- 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDduct a campaign of its own. Stemler told her the namesof persons she believed to be involved in the Union, in-cluding the alleged discriminatees in this proceeding.Union Attorney Livingston,early in the campaign, sent alist of the union activists to Respondent and Respondentwas at all times aware of the identities of these activists,which included the discriminatees.Stepp also testified that Stemler, on a frequent basis,stated regarding the union activists,"that we're going tofind anything we can on them to get their`butts' out thedoor."Stemler also instructed Stepp that there would bea stringent enforcement of Respondent'sno-solicitationrulewith respect to anyone caught soliciting for theUnion so the Company could take proper action againstthem.Administrator Creason would like to disassociatehimself and Respondent from the statements of Stemler.However,Stemler was one of Creason's two manage-ment assistants and they had frequent contact.Itwouldstraincredibility beyond reason to believe that he wouldnot have known of Stemler's antiunion views and her ac-tions.Based on the foregoing evidence,I find thatRespond-ent harbored antiunion animus and strongly desired torid itself of its union activists,who are also the plaintiffsin the civil lawsuit against it.B. TheTerminationof Robin GrossGross began her employment as a nurses aide with Re-spondent on 1 October 1983.She was terminated by Re-spondent on 7 June.She worked at the Health Care fa-cility since 9 March 1981 while Dettmer Hospital operat-ed the facility. Gross was involved in the Teamsters or-ganizing campaign and aided in getting people to signauthorization cards.At the time of Gross' termination she worked the thirdshift,which operated from 11 p.m. to 7 a.m. The inci-dent that resulted in Gross' discharged occurred duringher shift on 16 April. On the morning of 17 April, Direc-tor of Nurses Stemler reported to Creason that a resi-dent,Charlotte Dutton,had complained of being verbal-ly abused by one of the Center's employees. Dutton hadcomplained that an employee had threatened to, "tie herup" if she attempted to put on her call light again. It isconcededthatthreatening residents is a violation of Re-spondent'swork rules as well as Ohio law.Gross testified that her first contact with Dutton wason the night of 16 April.Dutton had been admitted tothe facility shortly before that date. Prior to caring forDutton,Gross testified she had conversations with hersupervisors regarding the care of Dutton.Gross testifiedher charge nurse, Elaine Towsend,told her Dutton wasa problem patient,did not like the nursing staff,and wascomplaining to her family and the staff because shewanted out of the facility.Gross testified that she nor-mally wears a uniform but did not that night and waswearing only blue jeans,a plaid shirt,and a black' sweat-er.She also was not wearing a name tag on that occa-sion.Describing the night of 16 April,Gross said she neveridentifed herself to Dutton.Gross testified there was apatient across the hall from Dutton who had a very hightemperature and when Dutton would hear the nursesaides with the other patient she would turn on her calllight and yell for attention if the aides did not respondimmediately.Gross testified she went into Dutton's roomas often as she could when Dutton pushedher call light.Dutton asked Gross and another nurses aide, KimFowler,where they had been and why they did not getto her when she called.Gross said she told Dutton theygot to heras soon asthey could but were very busy anddid not have the staff to be able to come to her every 5minutes. Gross told Dutton that if she did not think theywere capable of taking care of her to please go to thedirector of nurses and ask to have another girl put on theshift so that they would have sufficient staffing.Gross testified that Towsend came by the room whileshe was speaking to Dutton and stood outside the door.Aboutthis time,Gross testified that she and Fowleraided Dutton in going to the restroom.Gross testifiedthat she asked Towsend if there was a restraining orderforDutton because she did not have time to stay withDutton while she used the toilet.3Gross had been toldthatDutton could not use the toilet without assistance.Gross testified that in asking Towsend for the restrainingorder she intended to put the restraint on Dutton and lether sit on the toilet for as long as she wanted so that sheand Fowler could go back across the hall and treat theillpatient.Gross testified this would be a common practice if thepatient has a restraining order on file.According toGross, Towsend said she would check but did not thinkthere was an order to restrain Dutton or,"tie her up," aphrase used interchangeably with restraint at the facility.Gross said Towsend then stated there was no restrainingorder on file and that the aides would have to stay withDutton.Gross testified she asked Towsend to checkabout getting a restraining order from Dutton's doctorand Towsend said she would do what she could.I do not credit Gross' description of the conversationabout the restraint with Towsend,primarily becausenurses aideKim Fowler would havebeen present duringthis conversation and did not remember it taking place.On the other hand, Gross testified that she found outlater that there was a restraining order for Dutton onfile, but Respondent had hidden it in hopes that Duttonwould fall and they, could fire her for negligence. With-out considering for the moment the correctness of Gross'conclusions, Stepp testified credibly that upon admissionDutton's doctor had signed a restraining order and that,after the incident with Gross, Director of Nurses Stemlerhad the form altered to appear that there had' not beensuch an order on file at the time of the incident.''With respect to the actual incident of alleged abuse,Gross testified that Dutton did not ask her any questionsin particular but did ask for Gross to explain about a re-strainingorder.Gross said she toldDutton a restrainingorder is, "An order where we get this little jacket thatwe tie on,to you and then we can tie you to the toilet oryour chair so you'won't fall out and hurt yourself."Gross testified that Dutton then said, "So youkind of tie3Towsend didnot recallanysuch conversation withGross nor didFowler in her direct testimony or her writtenstatements relating 'to theincident. MIAMI HEALTH CARE CENTER217me up,huh?" Gross then told Dutton,"Well, we callAarestraint,but if you want to refer to it as tie you up, it isfor your own good."She said that Dutton did not seemupset by her explanation and, said, "Oh, OK,"and thensaid, "If you girls have something to do and can't stayhere with me, I can understand."Fowler gave a written statement regarding to this' inci-dent on 16 April in which she said,"Walked into room(Mrs.Dutton)with Robin Gross to put her on, bedpan,and Robin said to Mrs. Dutton that she had to put heron the bedpan two times in 10 minutes,and that she wasbeing ridiculous.And Mrs. Dutton said she wanted thesame attention other people were getting.Robin said shewas getting mad and more(and told her if she wanted aprivate nurse to hire one) then she told her she wasgoing to take her to the pot, and if she got on the lightagain,she was going to tie her up. Then we took her tothe pot and left the room."Fowler testified that Gross had meant restraint whenshe used the words,"tie up."Fowler uses the term, "tieup" to mean restraint.Fowler further testified thatDutton did not seem upset on the night of 16 April andwas always grouchy. She seemed no more upset thannormal.There is,substantial testimony in this record that is de-signed to raise the issue of whether Gross actuallythreatenedDutton,or whether Dutton was threatenedby Supervisor Towsend or perhaps yet another person.Having considered all this evidence,I credit the versionof the incident given by Kimberly Fowler asset outabove.Fowler appeared to be a credible witness whohad nothing to gain by telling other than the truth aboutthe incident. Virtually every other person who testifiedabout the incident,except for Stepp,was either in a posi-tion that their testimony would be questionable or moreimportantly was not a witness to the incident.I do findsignificant the fact that no one in °management investigat-ed the possibility that someone other than Gross abusedDutton. There was sufficient evidence,available at theoutset of Respondent's "investigation"to raise this ques-tion,but it was never considered.Therefore,I find that nurses aide Gross did state topatient Dutton that she would tie her up if she continuedto call as frequently as she had been. However,aswillbe shown by the evidence set out below,, there remains aserious question of whether Gross'statement to Duttonwas perceived by Dutton as a threat,and whether Re-spondentwould have terminated her for making thestatement had she not been a union activist.I firmly be-lieve and will fmd that Respondent, contrary to its pastactions regarding allegations of patient abuse,leapt onthis incident as an excuse to terminate Gross because ofher union activism and thereafter engaged in a spuriousinvestigation over the next 3 months to gather justifica-tion for its action.Regarding the Dutton incident,Stepp testified thatStemler asked her the day after the incident to get awritten statement from Dutton.In making the request,Stemler told Stepp that she had one patient,Dutton,who had made a complaint or been upset concerningsome things that were said to her.Stemler said she knewGrosswas the person who abused Dutton and sheneeded a statement written by Dutton naming Gross asthat person.Stemler did not 'say that Dutton knew theperson was Robin Gross.Stepp obtained a statementfromDutton in Dutton'sown handwriting.WhenDutton originally wrote the statement and gave it toStepp,the identification of the person who had abusedher was not in the statement.Stepp took the statementback to Stemler who said the statement was good butshe needed to have Gross' name for identification ,pur-poses. Stepp took the sheet of paper back to Dutton andasked her who was the person who had verbally abusedher.Dutton told her,"I think they told me her namewas Robin."Stepp rewrote the statement for Dutton soitwould be more legible and added the sentence, "Theaide'sname is Robin Gross." She then took the state-ments back to Stemler who stated upon receiving them,"This is just what we needed."The record also indicates that sometime earlier on 17April Stemler had called on Dutton.Itwas highly un-usual for Stemler to call on patients in the facility. In an-other documented case of clear patient abuse in the facil-ity,Stemler conducted virtually noinvestigation andhanded down only a verbal warning.Stepp also testified she had a conversation at a laterdate with Gross in the facility parking lot where Grossasked her about the investigation.Stepp related toStemler that she had a conversation with Gross and wasasked by Stemler to put in writing what'they had dis-cussed.Stepp also testified that,at the time, of the 16 April in-cident,there was a restraining order for Dutton on file.When the incident with Gross arose,Stemler reviewedDutton's chart and saw that she did have a restrainingorder that, as written,was not an "as needed"order butwas one that required her to be restrained at all times.Stemler authorized the form to be changed to an "asneeded"order without consulting with Dutton's physi-cian. Stepp was told about this change by Stemler whotold her,the order was changed because if it had stayedas it was, it would have been discovered that Gross hadthe right to restrain Dutton in the first place. Stepp fur-ther testified that she went to Stemler much later, per-haps in July, and asked her what she should do about therestraining order. Stemler told Stepp to make out a tele-phone order slip saying to discontinue the restraint andanother nurse would take care of calling the physician toreceive authorization for this change.Regarding other employees being accused of patientabuse, Stepp testified she knew of an incident involvingElaine Towsend.In this incident,during a change ofshifts, she had overheard Towsend using verbally abu-sive language over the intercom system to one of theresidents.This incident was brought to the attention ofStemler. Stepp testified a notation was placed on Tow-send's timecard not to worry about the incident and thewriteup that took place.Karen Burke,employed as a second-shift supervisor atthe facility,testified about the Towsend incident. Shewas told by nurses aides that in response to being told bythe aides that a patient was eating her own feces, Tow-send yelled over the intercom,"So what, its her `shit' let 218DECISIONSOF NATIONAL LABORRELATIONS BOARDher eat it if she wants .. . does it all the time." Theremark was directed over the intercom into a room withat least four individuals present, two residents and twoaides.Towsend's only discipline for this action was averbal warning.Approximately around the time of the incident,Stemler took a statement from Pam Dapore, a nonsuper-visory employee, which stated she had received a com-plaint from, Dutton on 17 April that Gross had threat-ened to, "tie her up." She also directed Gross' supervi-sor,Towsend, to physically take Gross to Dutton foridentification purposes.According to Towsend, Grosswas identified by Dutton as the person who had said shewould "tie her up."Upon receiving the statement from Stemler, Adminis-tratorCreason testified he reviewed the statements aswell as the Ohiostatute,which sets forth the rights ofresidents in nursing homes. He felt the evidence clearlyindicated that Gross should be discharged for her con-duct but decided ' to request an independent investigationby the Ohio Nursing Home Ombudsman Program. TheOffice of the Ombudsman was contacted and an investi-gation was conducted over the next month or so by anemployee of that office.On 6 June, Creason received a letter from the Om-budsman's office giving the results of their investigation.The letter says, in part:According to Mrs. Dutton, Ms. Gross said thewords: "If you put the light on one more time, I'mgoing to tie you up." It is evident that the swordsand tone of voice Ms. Gross used did upset Mrs.Dutton and caused her to worry. Mrs. Dutton hasmade it very clear that she did not want to causeMs. Gross to lose her job. Mrs. Dutton just felt thatshe should express her concern to someone aboutMs. Gross's attitude.Ifeel disciplinary action is appropriate. Thenursing home should follow its personnel policiesconcerning this type of inappropriate staff behavior.After reviewing the letter from the Ombudsman officeand the other statements that had been taken with re-spect to the incident, Creason called corporate counselforRespondent to confirm his decision to dischargeGross. Corporate counsel, being informed of the contentsof the letter, agreed with Creason that he had no alterna-tive but to terminate Gross. Creason then instructedStemler to terminate Gross. As noted, Gross was dis-charged on 7 June. On 7 June, at approximately 6:30a.m.,Gross' nursing supervisor told Gross that Stemlerwanted to see her in her office. Gross went intoStemler's office where Stemler asked her to close thedoor, sit down and said, "I don't want anyone to hearwhat I have to say to you." Stemler then handed her atermination notice,which,among other things,referredto an incident of destruction of a patient's property aboutthe time Respondent took over the operation of the facil-ity from Dettmer Hospital. Creason testified he was notaware of this incident at the time the decision to termi-nateGross was made and mention of the incident wasobviously thrown in as an afterthought by Stemler.Gross read the document and told Stemler that it wasnot true and; asked if this was the best she could do tofind things to fire her on.Stemler saidsite did not careto discuss the matter and Gross told Stemler that Re-spondent had not investigated the matter. Stemler thentold Gross to get her belongings, not to speak to anyone,and leave the premises.In fact,no one ever asked Grossher version of what happened on the night of 16 April.In, summary, I will find that the evidence indicatedGross did "threaten" or tell patient Dutton she would"tie her up." I would agree with Respondent's positionthat some disciplinary action should have been taken.Yet the acts of Respondent after the incident lead onlyto the conclusionthatRespondent was seeking, to justifya previously made decision to terminate Gross and not toseek an appropriate solution'to the problem.Gross, the perpetrator of the incident, was nevercalled to give her version of the incident or its circum-stances.Kim Fowler, the only eyewitness to, the incidentwas not asked until 27 April about her version of the in-cident. Statements were taken with the only apparentpurpose being to fix the identity of the person who hadthreatened Dutton as Robin Gross and no investigationinto any other possibility was explored. This is true, eventhough patient Dutton is described at several points inthe record as a chronic complainer who would complainabout anything, and confusion about the identity of theabuser may be found in Respondent's files on the inci-dent.It also is apparent to me that Respondent was lessconcerned about Dutton's mental well-being than it wasin fixing blame'on Robin Gross as Dutton became soupset about the "investigation" that her family hired anattorney to protect her interests. Finally, there is the dis-parate treatment given Gross as compared to the treat-ment given to Elaine Towsend for a patient abuse situa-tion at least as bad if not worse than that for whichGross stands accused. Creason was not even called intothe Towsend incident nor was any investigation conduct-ed. Towsend was merely given a verbal warning.For all the reasons set forth above, I find that thereason given for the firing of Robin Gross by Respond-ent is pretextual and the real motivation for her termina-tion was Gross' union activity and, though not alleged inthe complaint, her concerted activity with the other dis-criminatees in this proceeding in filing a civil lawsuitagainst Respondent.I find that the General Counsel hasestablished a prima facie case showing union animus andanimus toward Gross in particular for her prounion ac-tivities and, establishing that this animosity toward Grossmotivated her firing, I further find that even thoughGross committed a work rule offense for which termina-tion was a possible discipline Respondent chose termina-tion as the discipline to be utilized not for any legitimatebusiness or personnel reason,nor in line with demon-strated past practice, but merely as an excuse to rid itselfof an employee who fully availed herself of her rightsunder Section 7 of the Act. Accordingly, I find that byterminatingRobin Gross, Respondent has violated Sec-tion 8(a)(1) and(3) of the Act. MIAMI HEALTHCARE CENTERC. Discharge of Linda Welbaum and Violet Ferguson 'Linda Welbaum and Violet Ferguson were employedby Respondent as housekeepers from thetimeRespond-ent began operatingthe nursinghome until their dis-charges on 16 July. Prior to their employment by Re-spondent,Welbaum and Ferguson were employed byDettmer Hospital. As housekeepers, Welbaum and Fer-guson weresupervised by Joyce Swank, the assistant ad-ministrator.Both Welbaum and Ferguson were among the activistsin the unioncampaignof 1985 and that fact was knownby Respondent'smanagement.Both are plaintiffs alongwith four other employees in the civil suit filed againstRespondent. For the reasons set forth in section A of thisdecision, both were subject tothe same antiunion animusand hostility by Respondent as Robin Gross.Pursuant to the processing of the lawsuit,numerousdepositions were scheduled by Respondent and the plain-tiffs.Depositions were first taken on 18 and 19 June. Re-spondent, in defense of the lawsuit, scheduled depositionsfor all six plaintiffs, includingWelbaum and Ferguson.The plaintiffs were concerned they would be harassed ornot allowed to attend the depositions scheduled for thosedays.The plaintiff's attorney,Livingston,contactedThomas Young, the attorney representing Respondent inthe lawsuit; and expressed the plaintiffs' concerns. In re-sponse,Young `contacted Creason to relate the plaintiffsconcern. Creason informed Young he would give theplaintiffs three options for taking time off to attend thedepositions.' The plaintiffs could choose to take vacationdays, personal days, or could attend only their own dep-osition,with no loss in pay. In a letter dated 12 June,Young informed Livingston of the options and thechoice was left to each plaintiff. Young testified he madeno further,arrangementswith respect to ensuring thatany plaintiff received time off to attend the 18 and 19June depositions. 'For -reasons set forth later in this sec-tion, I do not credit this disavowal of further responsibil-ity.Both Welbaum and Ferguson chose to take personalleave absence and neither of them discussed the matterwith a supervisor or any other memberof managementat Respondent's facility.After the earlier depositions,Welbaum and Ferguson'sattorney,Livingston, requested plaintiffs attend furtherdepositions to be taken on 16 and 18 July, though nonewould be scheduled to give a deposition on those days.Both Welbaum and Ferguson were scheduled to workon 16 and 18 July and each was told by Attorney Liv-ingston that she could be off as arrangements has beenmade, as they had been, for the June depositions.As with the earlier depositions, neither Welbaum norFergusonspoke with anyone in management about theirplanned absenceson 16 or 18 July. By letter dated 10July,Attorney' Livingston wrote Attorney Young withrespect to the taking of depositions on 16 July. As a foot-note to the letter and as pertinent, Livingston wrote: "Asbefore,my clients wish to attend and appreciate yourgetting them personal days for those 2 days . .. Lindaand Vi both need days off."Young received this letter, on 14 July, 2 days beforethe date of the depositions. Although Young saw the219letter,' he did not read the footnote at the bottom of theletter.Because hedid not notice the footnote, he saidnothing to Creason about the plaintiffs wanting to takeoff on 16 and 18 July.On 15 July, Welbaum and Ferguson worked their nor-mally scheduled shifts at the nursing home, but neitherspoke with Swank or Creason about taking off the fol-lowing day. One of the other plaintiffs, Mary Hale, in-formed hernursingsupervisor that she had traded sched-uleswith anothernurseand the trade was approved byher supervisor. Plaintiff LeVonne Ward requested timeoff, but due to lack of sufficient staff, the request wasdenied. Joyce Swank testified in this regard that Warddid request the night off but as there was not, a nurse tocover her spot, her request was turned down. Swank tes-tified thatWard did not make the request to her but toDirector of NursesStemler.Swank further 'testified thatStemler mentioned to her that there was no way shecould let Ward have the time off and Swanksaid as longas sheis off during the day.Mary Lou Hale, another plaintiff, spoke with Directorof NursesStemlerabout being off for the 16 July deposi-tions. Stemler stated that she would have to check withCreason about it.The conversation between Stemler and Swank indi-cates strongly to methat atleastCreason's two primaryassistantsknew that one or more of the plaintiffs hadplanned to take off 16 July. In this sameregard,in a con-versation on 15 July between Kathy Stepp and Directorof NursesStemler,Stemler said she knew that Welbaumand Ferguson were going to be attending depositions on16 July. She further said she knew they were going to bein court that morning and stated, "Well, with a littleluck, they won't call and we can, fire them for no-call/noshow." On 16 July, in another conversation betweenStepp and Stemler, Stemler said, "Well, they didn't showup, no one . . . did not call in, so we've gotten rid oftwo more of the dirty half dozen." This conversation oc-curred approximately 8 a.m. on 16 July.Welbaum and Ferguson were to have reported towork at 7 a.m.; however, believing they had time off,both reported to Attorney Livingston's office on themorning of 16 July. On arrival, they discovered the at-torney had hurt his back and could not participate in thetaking of depositions. Assuming that their schedule atRespondent's facility had been covered, 'both stayed atLivingston's office and read depositions that had beenpreviously taken. Ferguson left between 11 a.m. and 12p.m. and went to her home and Welbaum, about thesame time, left and went to her home.On 16 July, Administrator Swank arrived at the nurs-ing home approximately 8 a.m. and was told that Wel-baum and Ferguson had not reported to work and hadnot called in to report off. At this time, Swank checkedto determinewhether anyone had receiveda call fromeitherWelbaum or Ferguson. After determining that nei-ther had called in, Swank called Thomas Reidy, thelabor attorney for Respondent who was advising themduring theunion campaign,fore instruction on how tohandle the matter. Reidy directed Swank to recheck toensurethat no one had received a call from Welbaum or 220DECISIONSOF NATIONALLABOR RELATIONS BOARDFerguson. After doing so, Swank waited for Creason toreturn from the deposition schedule for that morningbefore taking future action.Because the depositions were canceled, Creason re-turned to the nursing home at approximately 10 a.m.Upon his arrival, Swank informed him that Welbaumand Ferguson had not come to work and had not calledin to report off. Swank also told Creason she had spokenwith Reidy and had doublechecked to make sure no onehad received a call regarding the absence of Welbaum orFerguson.Creason then attempted to contact both corporatecounsel Dapore and Young to discuss the situation. Nei-ther, however, was available. After reviewing the situa-tionwith Reidy, Swank and Creason decided to termi-nate both Welbaum and Ferguson for their violations ofthe no-call/no-show policy.Respondent's no-call/no-show policy provides that:"An employee who is absent without reporting his ab-sence to his supervisor will be automatically terminated."After the decision was made to terminate Welbaum andFerguson, Swank testified she removed their regulartimecards and replaced them with blank cards so theywould have only theirnameswritten across the top.Swank also attached copies of the letter of termination toeach of the blank timecards and mailed them furthernotice of termination by certified mail.On her arrival home from Livingston's office aroundnoon,Welbaum received several phone calls from otheremployees who had evidently noticed the timecards andwarned her that she and Ferguson were going to befired.Welbaum then called Jolene Gruelich, AttorneyLivingston's secretary, telling her of this news.As Attorney Livingstonwas not inthe office,his sec-retary undertook to call Respondent's attorney, TomYoung. Gruelich testified that she explained to YoungthatWelbaum had called saying she had heard that sheand Ferguson were going to be fired for not showing forwork that day. Gruelich testified Young told her becauseof all the confusion that day he would see that no disci-plinary action would be taken. Gruelich made a contem-poraneouswrittenmemo of her conversation withYoung. She then called Welbaum back and told her thatYoung said everything would be all right. Welbaum re-ported to Ferguson about this conversation.Later, on 16 July, at approximately 11 p.m., Welbaumreceived further calls from MHCC to the effect that shehad been fired. Welbaum then went to the center and de-termined they had, in fact, been fired. The next morning,17 July,Welbaum and Ferguson reported to work at ap-proximately 7 a.m. and waited for the arrival of Admin-istratorCreason.When he arrived, they both went intohis office and asked why they had been fired. Creasontold them the firing was final and to get their paychecksfor the end of the pay period. They asked him to call At-torney Young and, Creason refused to do so saying hehad talked to him the day before.On 17 July, the fact of the terminations having beenreported to secretaryGruelich, she calledAttorneyYoung again. She asked him why the,girlshad been firedafter he had told her nothing would happen. Gruelichtestified. Young told her that when he talked to Creasonthere was nothing else he could do. He said it was out ofhis hands. Attorney Young testified he had received acall from Gruelich and told her there must have beensome kind of confusion or misunderstanding and that hewould call Creason and see what he could do. He fur-ther testified' that when he called Creason, Creason toldhim the employees had violated a no-call/no-show ruleand after consultation with Attorney Reidy the decisionhad been made to terminate them. Young stated he didnot mention his overlooking the footnote in Livingston'sletter requesting time off for Welbaum and Ferguson anddid not relay his opinion that the situation was merelythe result of a mixup or confusion on the part of the par-ties' attorney.It is important to note that the record is silent aboutanyone admitting who made the arrangements for Wel-baum and Ferguson to be off at the earlier depositions inJune. Both of these charging parties testified crediblythat they made arrangements with no one and no one hassaid they did. Young denies having anything to do withmaking the arrangements for the women having the dayoff; however, his secretary testified she rememberedbeing told by someone in Livingston's office, by phone,thatWelbaum and Ferguson wanted personal days offand related that information to Young. The only logicalexplanation I can determine is that Young relayed the in-formation to Creason and that was how the women re-ceived the 2 days off in June. Thus, it is also logical thatWelbaum and Ferguson relied on thesamesystem beingfollowed for the second set of depositions in July.As was the case with Gross, both Welbaum and Fer-guson were terminated by Respondent for violating awork rule for which a possible penalty istermination.Both Administrator Creason and Assistant AdministratorSwank testified that a number of employees had beenterminated for violating this rule and they knew of noexceptions ' that had been made to the rule. From therecord, which developed in this proceeding, Swank andCreason have remarkably selectivememories.Kathy Stepp testified with respect to Greg Croft, anursesaide/orderly,who committed a no-call/no-showon three separate occasions before he was finally termi-nated. She also noted the case of Garnett Taylor, whowas involved in an automobile accident and did not callnor show up for work, for which he was not terminated.Dennis Butcher began working at the MHCC in 1980and his employment ended with his resignation on 5April.During his employment at Respondent's facility,he performed janitorial work. Shortly prior to his resig-nation, Butcher was guilty of a no-call/no-show violationfor which he received no formal reprimand. His supervi-sor, Joyce Swank, Respondent's assistant administrator,gave him a verbal reprimand. Two other employees,Dianne Brewster and Linda Simpson,were named as em-ployeeswho had been guilty of no-call/no-show forwhich they were not fired. Nancy Fledderman, an LPNat ,Respondent's facility testified she was guilty of a no-call/no-show violation in July. She was given a verbalwarning by Director of Nurses Stemler.Swank did testify that she terminated for a no-call/no-show violation employees Yvonne Rench, Steve Perkins, MIAMI HEALTH CARE CENTER221and Jody Dixon. Rench was a probationary employee^atthe time she was terminated.Perkins was terminated inSeptember when he did not return following a 3-day sus-pension.Dixon was terminated in December for failureto report to work. Not only were the Perkins and Dixonterminations after this proceeding had been instituted, therecord would indicate that both Perkins and Dixon actu-ally had quit and never returned to work.As was the case with Gross, I think the General Coun-selhas made a prima facie showing that Respondent'sterminationof Welbaumand Fergusonwas motivated byits union animus and its anger at their' concerted activityin filing a lawsuit against the facility. I further believeand find that the reason given for their terminations, vio-lation of the no-call/no-show rule, is actually pretextualand is merely an excuse to disguise the true reasonfortheir firing.In summary, I reach this conclusion for several rea-sons. First, there are Stemler's unequivocal statements toKathy Stepp, that Respondent anticipated the absence ofWelbaum and Ferguson on 16 July and had alreadyplanned toterminatethem if, in fact, they did not reportto work on that day. Further support for the propositionthat Respondent anticipated the discriminatees would beno-call/no-show on 16 July is reflected in the conversa-tion between Swank and Stemler about the request forexcused absence of another plaintiff, Ward, for the pur-pose of the deposition taking on 16 July. I fmd it incon-ceivable that Stemler would have knowledge of the an-ticipated absence of the two discriminatees on 16 Julywithout Swank, roughly her equal in the management hi-erarchy of Respondent and their immediate supervisor,Adminstrator Creason, having such knowledge.I also consider important Respondent's absolute refusalto reconsider its decision to terminate when requested todo so by the discriminatees on 17 July. On brief, Re-spondent acknowledges both Welbaum and Ferguson ap-pealed the decision to terminate them to Creason, then itargues the appeals were denied because there was no sat-isfactory explanation given to justify their violation ofthe no-call/no-show rule. The only credible descriptionof the "appeal" is that Creason refused to listen to theirexplanationsand further refused to call his own attorney,Tom Young, for verification of how Welbaum's and Fer-guson's absences came about. Young testified that in hisconversation with Creason around noon on 16 July, inresponseto Secretary Gruelich's call, he failed to informCreason there had been a mixup or some confusion inthat he had failed to read the footnote to the 12 Juneletter from Livingston requesting time off for the discri-minatees.One can never know the truth of whetherYoung did or did not relay his information. I find it in-conceivable that a lawyer representing a company in aserious lawsuit and the _ same law firm representing thefirm in a campaign against union organization would notfully appraise the client of all the factors that would bearon a decision that could have serious labor ramifications.I conclude that Creason did not undertake to listen tothe explanation forWelbaum and Ferguson's absenceseither from them or from his attorney, because the deci-sion to terminate the two had nothing to do with theirabsence-of I6 July.The decision had been made longbefore and just awaited an excuse for its execution.I further find the timing of the discharges supports the.position of the General Counsel that the reason for thefiringswas pretextual.The election was to take place inearly August,and I can think of nothing more chilling tothe employees.who were to vote in the election than tosee two long-term employees who were union activistsdischarged almost immediately prior to the election. Theeffect had to be even more chilling when one considersthe firings for violation of the no-call/no-show rule wereso contrary to the leniency that Respondent had shownother employees who had violated the same rule in thepast.In conclusion,I fmd,though Welbaum and Fergusondid violate a company work rulefor whichterminationwas a stated possible disciplinary action,the real reasonfor their firing was their union activism and their pro-tected concertedactivityin pursuing the lawsuit for in-vasion of privacy and,therefore,Respondent' has violat-ed Section 8(a)(1) and(3) of theAct byits termination ofthese two employees.CONCLusIoNs OF LAW1.Respondent is now, and has been at all times materi-al to this decision, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theNational Labor Relations Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By unlawfully discharging Robin Gross on 6 June1985, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.4.By unlawfully discharging LindaWelbaum andViolet Ferguson on 16 July 1985, Respondent has en-gaged in unfair labor practices within' the meaning ofSection 8(a)(l)^ and (3) of the, Act.5.The above-cited unfair, labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. It having also beenfound that Respondent unlawfully discharged RobinGross on 6 June 1985 and unlawfully discharged VioletFerguson and Linda Welbaum on 16 July 1985, and hassince failed and refused to reinstate them in violation ofSection 8(a)(1) and (3) of the Act, it is recommendedthatRespondent remedy such unlawful conduct. In ac-cordance with Board policy, it is recommended that Re-spondentbe ordered to offer Robin Gross, Violet Fergu-son, and Linda Welbaum immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges andmake them whole for any loss of earnings they may havesuffered by payment to them of the amount they normal-lywould have earned from 7 June 1985 (Robin Gross) 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 16 July 1985(Violet Ferguson and Linda Welbaum)to the date of an offer ofreinstatement,less net earnings,in accordancewith the formulaset forthinF.W Wool-worthCo.,90 NLRB 289 (1950), to whichshould ,beadded interestcomputedas describedinFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsisPlumbingCo., 138 NLRB 716 (1962). I furtherrecommend Re-spondentbe requiredto remove from itsfiles any refer-ence to the dischargesof Robin Gross, LindaWelbaum,and Violet Ferguson, and notifythem in writingthat thishas been done and that evidence of their unlawful dis-chargeswill not beused as a basisfor futurepersonnelactions against them.On these findingsof fact andconclusionsof law andon the entire record,I issue the following recommend-ed4ORDERThe Respondent,Health Enterprises of America, Inc.,d/b/a Miami Heath Care Center,TroyOhio, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Discouraging union or protected concerted activi-ties of its employees or their membership in the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local No. 957, orany other labor organization,by unlawfully and discri-minatorily discharging its employees or discriminatingagainst them in any manner with respect to their hire,tenure of employment,or any term or condition of em-ployment in violation of Section 8(a)(1) and(3) of theAct.(b) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteedthem bySection 7of the Act.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Robin Gross, Linda Welbaum,and VioletFerguson immediate and full reinstatement to theirformer positions,or if such positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges previouslyenjoyed,discharging,if necessary,any employee or em-ployees hired to replace them,and make them whole forany lossof pay theymay have suffered by reason of Re-spondent's unlawful discharge of them in accordancewith the recommendations set forth in the remedy sec-tion of this decision.(b) Remove from their personnel files any reference tothe unlawful discharges of Robin Gross,LindaWel-baum,and Violet Ferguson and notify them in writingthat this has been done and that evidence of this unlaw-ful discharge will not be used as a basis for future per-sonnel actions against them.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-'If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesroll records,social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at itsTroy,Ohio facility copies of the at-tached notice marked"Appendix."5Copies of the notice,on forms provided by the Regional Director for Region8, after being signed by the Respondent's authorized rep-resentative,shall be posted by the Respondent immedi-ately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered,defaced,or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated theNational LaborRelations Act and has or-dered us to post and abideby thisnotice.WE WILL NOTdiscourage union or protected concert-ed activities of our employees or there membership inInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local No. 957,or any other labor organization, by unlawfully and dis-criminatorily discharging our employees or discriminat-ing against them in any manner with respect to their hireor tenure of employment of any term or condition of em-ployment in violation of Section 8(a)(1) and (3) of theNational LaborRelations Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act, whichincludesthe right to engage in self-organization;to form,join, orassistany labor organization;tobargain collectivelythrough a bargaining agent chosen by them;to engage inprotected concerted activities for the purposes of collec-tivebargaining or other mutual aid or protection; or torefrain from any or all such activities.WE WILL offerRobin Gross,who we unlawfully dis-charged on 6 June 1985 and Violet Ferguson and LindaWelbaum,who we unlawfully discharged on 16 July1985, immediate and full reinstatement to their formerpositions or, if those positions no longer exist,to substan-tially equivalent positions,discharging, if necessary, anyemployee or employees hired to replace them;WE WILL MIAMI HEALTH CARE CENTER223restore their seniority and other rights and priv'ileges`pre-LiWelbatim`ankl"notifythem in writing that this hasviously enjoyed;and WE WILL make them whole for anybeen done and that evidence of this unlawful action willloss of backpay to which they may be entitled togethernot be used as a basis for future discipline against them.with interest.WE WILL remove from our files any reference to theHEALTH ENTERPRISES OF AMERICA, INC.unlawful discharge of Robin Gross, Violet Ferguson,andD/B/A MIAMI HEALTH CARE CENTER